Exhibit 10.1

CONFIDENTIAL

 

 

FIRST AMENDMENT TO SHARE PURCHASE AND SALE AGREEMENT

AND OTHER PACTS

executed on

March 7th, 2018

by and between

RICARDO GOMES CLEMENTE

PEDRO HENRIQUES DOS SANTOS TEIXEIRA

JORGE LUIZ DE BRITO FALCÃO

HUBERT AUREO CERQUEIRA LIMA DA FONSECA

LÉLIO DE SOUZA JÚNIOR

DLR2 INVESTIMENTOS E PARTICIPAÇÕES LTDA.

RAFAEL GOMES CLEMENTE

ANDRE REGO MACIEIRA

JUAN PEDRO ALVES LOPES

CARLOS ERICH KRAMER NETO

as Sellers

RIGNET SERVIÇOS DE TELECOMUNICAÇÕES BRASIL, LTDA.

as Buyer

and as intervening party

INTELIE SOLUÇÕES EM INFORMÁTICA LTDA.

RIGNET, INC.

 

 



--------------------------------------------------------------------------------

CONFIDENTIAL

FIRST AMENDMENT TO THE

SHARE PURCHASE AND SALE AGREEMENT AND OTHER PACTS

This First Amendment to Share Purchase and Sale Agreement and Other Pacts
(“Amendment”) is entered on this date, by and between:

 

i.

RigNet Serviços de Telecomunicações Brasil Ltda., a limited liability company
organized and existing in accordance with the laws of Brazil, with head offices
at Av. Rio Branco, 181, 18th floor, room 1901, Centro, Zip Code 20040-007, City
of Rio de Janeiro, State of Rio de Janeiro, Brazil, enrolled with the CNPJ/MF
under No. 13.231.598/0001-71, herein represented by its manager, Mr. Cícero
Augusto Oliveira Alencar, Brazilian, widower, accountant, bearer of ID
No. 026.938-8 CRC/RJ, enrolled with CPF/MF under No. 268.425.057-04, resident
and domiciled at Rua Cassiano Ricardo, 132, house 102, Ilha do Governador, Zip
Code 21920-410, City of Rio de Janeiro, State of Rio de Janeiro, Brazil
(“Buyer”);

 

ii.

Ricardo Gomes Clemente, Brazilian, married under the partial property regime,
businessman, bearer of ID No. 12.813.074-7, issued by IFP/RJ, enrolled with
CPF/MF under No. 091.304.257-94, resident and domiciled at Rua Guimarães Natal,
19, apto. 201, Copacabana, Zip Code 22011-090, City of Rio de Janeiro, State of
Rio de Janeiro, Brazil (“Ricardo”) and also representing his spouse for all
purposes of law, including, without limitation, those set forth in article 1,647
of the Civil Code, Mrs. Ana Laura Caiado Canedo Clemente, Brazilian, Medical
Doctor, bearer of ID No. 3776154, enrolled with the CPF/MF under
No. 898.680.801-4;

 

iii.

Pedro Henriques dos Santos Teixeira, Brazilian, married under the partial
property regime, businessman, bearer of ID No. 10.805.037-9, issued by IFP/RJ,
enrolled with CPF/MF under No. 102.546.347-10, resident and domiciled at Rua
Einstein, 88, apto. 204, Barra da Tijuca, Zip Code 22611-240, City of Rio de
Janeiro, State of Rio de Janeiro, Brazil (“Pedro”) and also representing his
spouse for all purposes of law, including, without limitation, those set forth
in article 1,647 of the Civil Code, Mrs. Gabriela Caroli de Souza, Brazilian,
Dentist, bearer of ID No. 20.233.206-0, enrolled with the CPF/MF under
No. 106.590.007-41;

 

iv.

Jorge Luiz de Brito Falcão, Brazilian, single, businessman, bearer of ID No.
11.300.017-8, issued by IFP/RJ, enrolled with CPF/MF under No. 084.355.917-94,
resident and domiciled at Av. Padre Antônio Jose dos Santos, 530, apto. 171W,
Brooklin Paulista, Zip Code 04563-01, City of São Paulo, State of São Paulo,
Brazil (“Jorge Luiz”);

 

v.

Hubert Aureo Cerqueira Lima da Fonseca, Brazilian, single, businessman, bearer
of ID No. 020.194.946-8, issued by IFP/RJ, enrolled with CPF/MF under No.
098.668.307-80, resident and domiciled at Rua Esteves Junior, 72, apto. 301,
Laranjeiras, Zip Code 22231-160, City of Rio de Janeiro, State of Rio de
Janeiro, Brazil (“Hubert”);

 

vi.

Lélio de Souza Júnior, Brazilian, married under the partial property regime,
engineer, bearer of ID No. 14.103.9097-7, issued by IFP/RJ, enrolled with CPF/MF
under No. 988.963.346-91, resident and domiciled at Rua Silva Correia, 153,
apto. 11, Vila Nova Conceição, Zip Code 04537-040, City of São Paulo, State of
São Paulo, Brazil (“Lélio”) and also representing his spouse for all purposes of
law, including, without limitation, those set forth in article 1,647 of the
Civil Code, Mrs. Juliana Vinhoti Marting, Brazilian, Food Engineer, bearer of ID
No. 26.352.390-1, issued by SSP/SP, enrolled with the CPF/MF under No.
285.651.958-05;



--------------------------------------------------------------------------------

vii.

DLR2 Investimentos e Participações Ltda., a limited liability company organized
and existing in accordance with the laws of Brazil, with head offices at Av.
Presidente Vargas, 290, 6th floor, Centro, Zip Code 20091-060, City of Rio de
Janeiro, State of Rio de Janeiro, Brazil, enrolled with the CNPJ/MF under
No. 17.686.352/0001-45, herein represented by its manager, Mr. Lélio de Souza
Júnior, qualified above, and Mr. Rodrigo de Queiroz Caserta, Brazilian, married
under the partial property regime, bearer of ID No. 09998311-6 IFP/RJ, enrolled
with CPF/MF under No. 071.623.027-50, resident and domiciled at Rua Volta
Redonda, 270, apto. 31, Torre Figueira, Campo Belo, CEP 04608-010, City of São
Paulo, State of São Paulo, Brazil (“DLR2”);

 

viii.

Rafael Gomes Clemente, Brazilian, single, engineer, bearer of ID
No. 12.055.172-6, issued by IFP/RJ, enrolled with CPF/MF under
No. 087.321.187-16, resident and domiciled at Rua Guimarães Natal, 19, apto.
201, Copacabana, Zip Code 22011-090, City of Rio de Janeiro, State of Rio de
Janeiro, Brazil (“Rafael”);

 

ix.

André Rego Macieira, Brazilian, married under the partial property regime,
engineer, bearer of ID No. 012.655.008-6, enrolled with CPF/MF under
No. 053.662.027-01, resident and domiciled at Rua Roberto Dias Lopes, 59, apto.
301, Leme, Zip Code 22.010-110, City of Rio de Janeiro, State of Rio de Janeiro,
Brazil (“André”) and also representing his spouse for all purposes of law,
including, without limitation, those set forth in article 1,647 of the Civil
Code, Mrs. Tatiana Holanda Cavalcanti Sirimarco Macieira, Brazilian, Lawyer,
bearer of ID No. 124193 OAB/RJ, enrolled with the CPF/MF under
No. 084.318.467-12;

 

x.

Juan Pedro Alves Lopes, Brazilian, married under the partial property regime,
programmer, bearer of ID No. 20.550.697-5, enrolled with CPF/MF under
No. 124.212.067-07, resident and domiciled at Rua Antonio Basílio, 227, flat
403, Tijuca, ZIP Code 20.511-190, City of Rio de Janeiro, State of Rio de
Janeiro, Brazil (“Juan”) and also representing his spouse for all purposes of
law, including, without limitation, those set forth in article 1,647 of the
Civil Code, Mrs. Jacqueline Abreu do Nascimento Telles Rodrigues Lopes,
Brazilian, programmer, bearer of ID No. 20754939-5, enrolled with the CPF/MF
under No. 115.341.187-30; and

 

xi.

Carlos Erich Kramer Neto, Brazilian, married under the partial property regime,
designer, bearer of ID No. 12484408-5, enrolled with CPF/MF under
No. 089.513.687-26, resident and domiciled at Rua Borda do Mato, 298, flat 511,
Grajaú, CEP 20.561-208, City of Rio de Janeiro, State of Rio de Janeiro, Brazil
(“Carlos”) and also representing his spouse for all purposes of law, including,
without limitation, those set forth in article 1,647 of the Civil Code,
Mrs. Rosselline Wanderoscky de Oliveira, Brazilian, professor, bearer of ID No.
12317757-8, enrolled with the CPF/MF under No. 055.234.907-09;

Ricardo, Pedro, Jorge Luiz, Hubert, Lélio, DLR2, Rafael, Andre, Juan and Carlos
are jointly referred to as the “Sellers” and, as intervening parties,

 

xii.

Intelie Soluções em Informática S.A., a sociedade anônima organized and existing
in accordance with the laws of Brazil, with head offices at Av. Rio Branco, 277,
room 301, Centro, Zip Code 20040-009, City of Rio de Janeiro, State of Rio de
Janeiro, Brazil, enrolled with the CNPJ/MF under No. 10.454.306/0001-71, herein
represented by its managers, Mr. Ricardo Gomes Clemente, qualified above, and
Mr. Pedro Henriques dos Santos Teixeira, qualified above (“Intelie Brazil” and
together with Intelie USA, the “Company”); and

 

2



--------------------------------------------------------------------------------

xiii.

RigNet, Inc., a company organized and existing in accordance with the laws of
the State of Delaware, with head offices at 15115 Park Row, Suite 300, Houston,
Texas, USA, herein represented by its Chief Executive Officer, Mr. Steven
Pickett (“RigNet”).

RECITALS

 

  A.

WHEREAS, Sellers and Buyer entered into a Share Purchase Agreement on January
15th, 2018 (the “Agreement”) for the acquisition of 100% of the outstanding
shares of the Company, free and clear of any Liens, which completion remains
subjected to satisfaction of the conditions precedents established in the
Agreement;

 

  B.

WHEREAS, after the execution date of the Agreement, Rafael, Andre and DLR2 have
subscribed to 17,550 additional Shares of the corporate capital of the Company,
in the total aggregate amount of R$ 585,000.00 for the purpose of meeting
certain cash needs of the Company;

 

  C.

WHEREAS, as a consequence of the subscription of the aforementioned Shares in
Recital B, payment of the Purchase Price shall no longer be in the proportion
indicated in Appendix I of the Agreement;

 

  D.

WHEREAS, pursuant to Section 10.4 of the Agreement no modification to the
Agreement will be binding unless made in writing and signed by a duly authorized
representative of each Party; and

 

  E.

WHEREAS, the Parties wish to amend the Agreement with respect to the Purchase
Price distribution among Sellers on the Closing Date.

NOW, THEREFORE, in consideration of the mutual agreements contained herein, the
Buyer and the Sellers (individually, a “Party” and, collectively, the “Parties”)
mutually agree as follows:

1. The Parties agree that a new Appendix should be added to the Agreement,
numbered “III” to provide for the capital distribution among Sellers at Closing.
The new Appendix III shall provide the following:

Appendix III

Sellers Corporate Interest at Closing

 

Partner

   (R$) # of Shares      Participation in
Company Capital (%)  

Hubert

     38,400.00        4,0000 % 

Juan

     9,600.00        1,0000 % 

Carlos

     9,600.00        1,0000 % 

DLR2

     30,000.00        3,125 % 

Rafael

     15,000.00        1,563 % 

Andre

     15,000.00        1,563 % 

Lelio

     68,160.00        7,1000 % 

Pedro

     258,080.00        26,883 % 

Jorge

     258,080.00        26,883 % 

Ricardo

     258,080.00        26,883 %    

 

 

    

 

 

 

TOTAL

     960,000        100,00 %    

 

 

    

 

 

 

 

3



--------------------------------------------------------------------------------

2. Reference to “Appendix I” in the Definition of “Corporate Reorganization
Documents” should be henceforward read as reference to “Appendix III”:

“Corporate Reorganization Documents” means (a) the transformation of the Company
into a corporation (sociedade anônima) and (b) the transfer of the issued shares
of the Company among the Sellers to compose the capital distribution described
in Appendix III upon their registration in the Company’s Registry Log Book of
Transfer of Shares (Livro de Transferência de Ações Nominativas) and in the
Company’s Share Registry Book (Livro de Registro de Ações), to be held as soon
as item “a” above is filed with the Commercial Registry.”

3. Section 2.2.1 of the Agreement is hereby amended by altering reference to
“Appendix I” and replacing for “Appendix III”:

“2.2.1. The Purchase Price shall be paid to Sellers in the proportion
established in Appendix III as directed by the Sellers’ Representative, except
for payments due in accordance with Sections 2.3.2 to 2.3.5 which shall be paid
pursuant to the proportion established in Schedule 2.2.1 of this Agreement.”

4. Capitalized terms used herein but not defined shall have the meaning ascribed
to them in the Agreement.

5. Each reference in the Agreement shall, unless the context otherwise requires,
mean the Agreement as amended by this Amendment.

6. The Agreement, as amended hereby, is in all respects ratified, approved and
confirmed.

7. This Amendment may be executed in any number of counter parts, all of which
together make and shall constitute one and the same instrument and any of the
parties hereto may execute this Amendment by signing any such counterparts.

8. This Amendment shall in all respects be governed and construed in accordance
with , the laws of Brazil, including all matters of construction, validity and
performance. Any dispute arising from this Amendment shall be resolved according
to the rules established in the Agreement.

[remainder of this page left in blank intentionally]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties hereto has caused this Amendment to be
executed by its duly authorized representatives in the presence of the two
witnesses below.

Rio de Janeiro, March 7th, 2018.

 

Buyer:     LOGO [g735503dsp009a.jpg]    

 

RigNet Serviços de Telecomunicações Brasil Ltda.     Cicero Augusto Oliveira
Alencar     Manager     Sellers:     LOGO [g735503dsp009b.jpg]     LOGO
[g735503dsp009l.jpg] Ricardo Gomes Clemente     Pedro Henriques dos Santos
Teixeira LOGO [g735503dsp009c.jpg]     LOGO [g735503dsp009m.jpg] Jorge Luiz de
Brito Falcão     Hubert Aureo Cerqueira Lima da Eonseca LOGO
[g735503dsp009d.jpg]     LOGO [g735503dsp009n.jpg] Lélio de Souza Júnior    
DLR2 Investimentos e Participações Ltda.     Lélio de Souza Júnior     Manager
LOGO [g735503dsp009e.jpg]     LOGO [g735503dsp009o.jpg] Rafael Gomes Clemente  
  André Rego Macieira     LOGO [g735503dsp009f.jpg]     LOGO
[g735503dsp009p.jpg] Juan Pedro Alves Lopes     Carlos Erich Kramer Neto
Intvervening Parties:     LOGO [g735503dsp009g.jpg]     LOGO
[g735503dsp009q.jpg] Intelie Soluções em Informática S.A.     Intelie Soluções
em Informática S.A. Ricardo Gomes Clemente     Pedro Henriques dos Santos
Teixeira Manager     Manager  

 

   

 

RigNet, Inc.     Steven Pickett     Spouses:     LOGO [g735503dsp009h.jpg]    
LOGO [g735503dsp009r.jpg] Ana Laura Caiado Canedo Clemente     Gabriela Caroli
de Souza Ricardo Gomes Clemente’s Spouse     Pedro Henriques dos Santos
Teixeira’s Spouse LOGO [g735503dsp009i.jpg]     LOGO [g735503dsp009s.jpg]
Juliana Vinhoti Martins     Tatiana Holanda Cavalcanti Sirimarco Macieira Lélio
de Souza Júnior’s Spouse     André Rego Macieira’s Spouse LOGO
[g735503dsp009j.jpg]     LOGO [g735503dsp009t.jpg] Jacqueline Abreu do
Nascimento Telles Rodrigues Lopes     Rosselline Wanderoscky de Oliveira Juan
Pedro Alves Lopes’ Spouse     Carlos Erich Kramer Neto’s Spouse Witnesses:    
1) LOGO [g735503dsp009k.jpg]     2) LOGO [g735503dsp009u.jpg] Name: Raphael de
Oliveira     Name: Jacqueline Roberta Silva de Bedey RG: 24588.003-4     RG:
46.943.241-x CPF: 130.571.237-40     CPF: 465.847.088-88

 

5